Exhibit 10.10














































MOSINEE PAPER CORPORATION

1985 EXECUTIVE STOCK OPTION PLAN




























As amended May 4, 2007











--------------------------------------------------------------------------------










MOSINEE PAPER CORPORATION

1985 EXECUTIVE STOCK OPTION PLAN







1.

Purpose.  The Mosinee Paper Corporation 1985 Executive Stock Option Plan (the
“Plan”) is intended to attract and retain key executive employees by permitting
such employees of Mosinee Paper Corporation (the “Company”) or any parent or
subsidiary of the Company to acquire authorized and unissued, or reacquired,
shares of common stock, $2.50 par value, of the Company (“Stock”) pursuant to
purchase options.  The availability of the options and grants thereof will
furnish additional inducements to such employees to continue employment with the
Company, or any parent or subsidiary of the Company, and encourage them, by
giving them an opportunity to acquire a greater stake in the Company’s success,
to increase their efforts to promote the best interests of the Company and its
stockholders.  Subject to the provisions of the Plan, there may be granted
options containing such terms and conditions as shall be requisite to constitute
them “nonqualified stock options,” i.e., options which are not “incentive stock
options” within the meaning of Section 422A of the Internal Revenue Code of
1954, as amended (the “Code”).  A key employee may be granted and may hold one
or more nonqualified stock options under this Plan.

 

2.

Eligible Employees.  The persons eligible to receive options under the Plan
shall be key executive employees (who may also be officers or directors) of the
Company or any parent or subsidiary of the Company and who are selected by the
Executive Compensation & Bonus Committee (the “Committee”) designated by the
Board of Directors of the Company (the “Board”).  Directors of the Company or
any parent or subsidiary of the Company who are not also employees of the
Company or any parent or subsidiary of the Company shall not be eligible to
receive options under the Plan.




3.

Time and Manner of Granting Options.  From and after the Effective Date of the
Plan (as defined in Section 16 hereof) and continuing to the close of business
on the tenth anniversary of such Effective Date, the Committee may, at such time
or times as the Committee may determine, grant to any one or more eligible
employees (“Optionees”) nonqualified stock options, each such option to cover
the purchase of such number of shares of Stock upon such terms and conditions
not inconsistent with the Plan as the Committee shall from time to time
determine.

 

No person shall have any right to an option or any other right under the Plan
unless and until an option shall be granted to such person by the Committee.
 Subject to the provisions of Section 9 hereof, no more than 90,000 shares of
Stock shall be sold pursuant to the exercise of all options granted hereunder.
 Any shares for which an option is granted hereunder which for any reason are
released from such option by expiration or termination thereof or otherwise
shall be available for reoptioning under this Plan.  The Company shall,
forthwith upon the granting of an option, mail or deliver to the Optionee a copy
of the Plan and an option certificate evidencing such option.  Option
certificates shall be in such form and shall contain such terms and provisions
not inconsistent with the Plan as the Committee shall deem appropriate.





-2-




--------------------------------------------------------------------------------




4.

Term of Options.  In no event shall any stock option granted under the Plan be
exercisable after the expiration of twenty years from the date such option is
granted.




5.

Terms and Conditions.




(a)

Nonqualified stock options granted under this Plan shall contain such
provisions, not inconsistent with this Plan, as may be deemed advisable by the
Committee.




(b)

The option price per share of Stock under any nonqualified stock option granted
hereunder shall be not less than one hundred per cent (100%) of the fair market
value of one share of Stock on the date such option is granted.




6.

Manner of Exercise of Options.




(a)

Subject to the provisions of Section 8 hereof, each option granted hereunder
shall become exercisable on the date specified in the option agreement but in no
event earlier than six months after the date of grant.  Any shares with respect
to which an option becomes exercisable shall remain available for purchase by
exercise of the option in accordance with its terms at any time or from time to
time before the option expires.

 

(b)

Exercise shall be effected only by delivery to the Company of an irrevocable
written notice of the Optionee’s election to exercise the option with respect to
a specified whole number of shares of Stock.  Such exercise must be followed
within five (5) business days by payment in cash to the Company of (i) the
amount of the option purchase price for the number of shares of Stock as to
which the option is then being exercised and (ii) the amount of any applicable
federal or state withholding taxes.  The Optionee’s failure to so pay shall
result in the forfeiture of his rights under the Plan for the number of shares
specified in the notice.  No option may be exercised with respect to a
fractional share of Stock.




7.

Non-Transferability.  Options granted hereunder shall not be transferable by an
Optionee otherwise than by will or the laws of descent and distribution and may,
during the lifetime of an Optionee, be exercised only by such Optionee.




8.

Exercise After Termination of Employment.




(a)

For purposes of the Plan and each option granted under the Plan, an Optionee’s
employment shall be deemed to have terminated at the close of business on the
day preceding the first date on which he is no longer for any reason whatsoever
employed by the Company or by any parent or subsidiary of the Company, provided
that the Committee may determine in one or more particular cases that a leave of
absence granted by the employing corporation shall not result in the termination
of an Optionee’s employment.




(b)

If an Optionee’s employment is terminated by his voluntary resignation or if he
is discharged for cause, any option held by the Optionee shall expire on the
date of such termination.  For purposes of this section, “for cause” shall mean
affirmative acts in violation of federal, state, or local criminal law.





-3-




--------------------------------------------------------------------------------




(c)

If an Optionee dies while such Optionee is an employee of the Company or any
parent or subsidiary of the Company or within three months after his termination
of employment for a reason other than voluntary resignation or discharge for
cause, any option held by such Optionee at the date of the Optionee’s death may
be exercised by such Optionee’s estate or the person to whom such option is
transferred by will or the applicable laws of descent and distribution with
respect to all or any part of that number of shares of Stock as to which such
option was exercisable by the Optionee immediately before his death but only if
the date of exercise is both within 20 years from the Date of Grant (or such
shorter period in which the option would have expired if the Optionee had lived
and remained in the Company’s employ) and within one year after the date of the
Optionee’s death.  In the event an Optionee has attained his Retirement Date (as
defined herein), (i) the provisions of Section 8(b) and of the preceding
sentence shall not be applicable to such Optionee’s nonqualified stock options
and (ii) any nonqualified stock option held by such Optionee at the date of the
Optionee’s death may be exercised by such Optionee’s estate or the person to
whom such option is transferred by will or the applicable laws of descent and
distribution with respect to all or any part of that number of shares of Stock
as to which such option was exercisable by the Optionee immediately before his
death but only if the date of exercise is both within 20 years from the Date of
Grant (or such shorter period in which the option would have expired if the
Optionee had lived and remained in the Company’s employ) and on or before the
second anniversary of the Optionee’s Retirement Date.  For purposes of this
Plan, the term “Retirement Date” shall mean the date on which the Optionee’s
employment with the Company (and any parent or subsidiary of the Company)
terminates (including termination because of death) for a reason other than
cause if the Optionee had then attained age 55 and completed ten calendar years
of service with the Company (or any parent or subsidiary of the Company).

 

(d)

If an Optionee’s employment is terminated for any reason other than voluntary
resignation, discharge for cause or death, any option held by the Optionee may
be exercised at any time which is both before the time the option would
otherwise expire and within three months after the date of such cessation of
employment, but only with respect to that number of shares of Stock which the
Optionee would have been permitted to purchase under his option immediately
before the date of termination of such Optionee’s employment.  In the event an
Optionee has attained his Retirement Date, (i) the provisions of Section 8(b)
and of the preceding sentence shall not be applicable to such Optionee’s
nonqualified stock options and (ii) such Optionee’s nonqualified stock options
may be exercised at any time which is both before the time the option would
otherwise expire and on or before the second anniversary of the Optionee’s
Retirement Date, but only with respect to that number of shares of Stock which
the Optionee would have been permitted to purchase under his option immediately
before the date of termination of such Optionee’s employment.




9.

Adjustments for Changes in Capitalization, Etc.  If the Company shall, after the
Effective Date, change its Stock into a greater or lesser number of shares
through a stock dividend, stock split-up, or combination of shares, then




(i)

the number of shares of Stock then subject to the Plan but which are not then
subject to any outstanding option;








-4-




--------------------------------------------------------------------------------

(ii)

the number of shares of Stock subject to each then outstanding option or (to the
extent not previously exercised); and

 

(iii)

the price per share payable upon exercise of each then outstanding option, shall
all be proportionately increased or decreased as of the record date for such
stock dividend, stock split-up or combination of shares in order to give effect
thereto.  Notwithstanding any such proportionate increase or decrease, no
fraction of a share of Stock shall be issued upon the exercise of an option.  If
any split-up or combination of shares shall involve a change of par value, the
shares of Stock subject to options theretofore or thereafter granted shall be
the shares of Stock as so changed.




If, after the Effective Date, there shall be any change in the Stock of the
Company other than through a stock dividend, stock split-up or combination of
shares, then if (and only if) the Committee shall determine that such change
equitably requires an adjustment in the number or kind or option price of shares
of Stock then subject to an option, or the number or kind of shares remaining
subject to the Plan, such adjustment as the Committee shall determine is
equitable and as shall be approved by the Board shall be made and shall be
effective and binding for all purposes of such option and the Plan.  If any
member of the Board shall, at the time of such approval, be an Optionee, he
shall not participate in action in connection with such adjustment.




10.

Administration of the Plan.

 

(a)

The Plan shall be administered by the Committee, which shall consist of three or
more persons selected by the Board from its members.  The Committee shall have
authority to determine who are, from time to time, eligible employees, to
construe the Plan, to prescribe, amend and rescind rules and regulations for the
administration of the Plan, to amend or modify the Plan in such manner as the
Committee deems required to make the Plan conform to the provisions of any
federal or state laws, or regulations issued thereunder, or practically
workable, and to take any other action necessary or advisable for the effective
administration of the Plan; provided, however, that no such amendment or
modification of the Plan shall affect the provisions of any option granted
before such amendment or modification to the detriment of any Optionee unless
such amendment or modification is required to comply with any applicable law or
regulation, and provided, further, that any such amendment of the Plan extending
the period within which options may be granted under the Plan, or increasing the
number of shares of Stock to be optioned under the Plan (except as provided in
Section 9 hereof), or reducing the minimum purchase price per share provided in
the Plan (except as provided in Section 9 hereof), or changing the class of
employees to whom options may be granted under the Plan shall, in each case, be
subject to approval by the Board.  Decisions of the Committee shall be final.
 Members of the Committee may be removed by the Board.  Vacancies in the
Committee may be filled, and additional members may be appointed from time to
time by the Board.  The decision of a majority in number of the members of the
Committee, from time to time acting, shall be deemed to be the decision of the
Committee, and a majority in number of members of the Committee, from time to
time acting, shall constitute a quorum of the Committee for the transaction of
any business.  No member of the Committee may be an individual who is or has
been for at least one year prior to selection to the Committee, eligible for
participation in the Plan.

 





-5-




--------------------------------------------------------------------------------

(b)

The authority granted the Board of Directors in this section of the Plan shall
be exercised solely by those directors who are not, and have not been for at
least one year prior to such exercise, eligible for participation in the Plan.




11.

Stockholders’ Rights Upon Exercise.  An Optionee shall not, by reason of the
Plan or any option granted pursuant to the Plan, have any rights of a
stockholder of the Company; however, upon each exercise of an option under the
Plan, the Optionee shall have, with respect to the number of shares of Stock as
to which such option is then being exercised, all rights of a stockholder of
record from the date of such exercise, irrespective of whether certificates to
evidence the shares of Stock with respect to which the option was exercised
shall have been issued on such date.




12.

The Right of Employer to Terminate Employment.  Nothing contained in the Plan or
in any option granted pursuant to the Plan shall confer upon any Optionee any
right to be continued in the employment of the Company, or any parent or
subsidiary of the Company, or interfere in any way with the right of such
Optionee’s employer to terminate his employment at any time with or without
cause.

 

13.

Government Approvals.  If at any time the Company shall be advised by its
counsel that the exercise of any option or the delivery of shares of Stock upon
the exercise of an option is required to be approved, registered or qualified
under any applicable law, or must be accompanied or preceded by a prospectus or
similar circular meeting the requirements of any applicable law, the Company
will use its best efforts to obtain such approval, to effect such registrations
and qualifications, or to provide such prospectus or similar circular within a
reasonable time, but exercise of the options or delivery by the Company of
certificates for shares of Stock may be deferred until such approvals,
registrations or qualifications are effected, or until such prospectus or
similar circular is available.




14.

Discontinuance of the Plan.  The Board may decrease the number of shares
issuable under the Plan or discontinue and terminate the Plan at any time, but
no such decrease, discontinuance or termination shall affect any options granted
before such decrease, discontinuance, or termination.




15.

Change in Control.




(a)

For purposes of the Plan, a “Change in Control” means the happening of any of
the following events:




(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding common stock (the “Outstanding
Company Common Stock”) of Wausau Paper Corp. (the “Corporation”) or (B) the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Corporation other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so





-6-




--------------------------------------------------------------------------------

converted was itself acquired directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any entity controlled by
the Corporation, (4) any acquisition pursuant to a transaction which complies
with clauses (A), (B), and (C) of paragraph (iii) of this Section 15(a), (5)
except as provided in paragraphs (d) and (e), any acquisition by any of the
Woodson Entities or any of the Smith Entities, or (6) any increase in the
proportionate number of shares of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities beneficially owned by a Person to 20%
or more of the shares of either of such classes of stock if such increase was
solely the result of the acquisition of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities by the Corporation; provided, however,
that this clause (6) shall not apply to any acquisition of Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities not
described in clauses (1), (2),(3),(4), or(5) of this paragraph (i) by the Person
acquiring such shares which occurs after such Person had become the beneficial
owner of 20% or more of either the Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities by reason of share purchases by the
Corporation; or




(ii)

A change in the composition of the Board of Directors of the Corporation (for
purposes of this Section 15, the “Board”) such that the individuals who, as of
the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of the Plan, that
any individual who becomes a member of the Board subsequent to the Effective
Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be deemed to be and shall
be considered as though such individual were a member of the Incumbent Board,
but provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so deemed or
considered as a member of the Incumbent Board; or




(iii)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Corporation or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more





-7-




--------------------------------------------------------------------------------

subsidiaries) (the “Resulting Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (B) no Person (other than the Corporation, any
employee benefit plan (or related trust) of the Corporation, any Woodson Entity,
any Smith Entity, or such Resulting Corporation) will beneficially own, directly
or indirectly, 20% or more of, respectively, the outstanding shares of common
stock of the Resulting Corporation or the combined voting power of the then
outstanding voting securities of such Resulting Corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed with respect to the Corporation prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the Resulting
Corporation; or




(iv)

The Woodson Entities acquire beneficial ownership of more than 35% of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities or of the outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Resulting Corporation; or




(v)

The Smith Entities acquire beneficial ownership of more than 35% of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities or of the outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Resulting Corporation; or




(vi)

The approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.




For purposes of this Section 15(a), the term “Woodson Entities” shall mean
Aytchmonde P. Woodson, Leigh Yawkey Woodson and Alice Richardson Yawkey, members
of their respective families and their respective descendants (the “Woodson
Family”), heirs or legatees of any of the Woodson Family members, transferees by
will, laws of descent or distribution or by operation of law of any of the
foregoing (including of any such transferees) (including any executor or
administrator of any estate of any of the foregoing), any trust established by
any of Aytchmonde P. Woodson, Leigh Yawkey Woodson, or Alice Richardson Yawkey,
whether pursuant to last will or otherwise, any partnership, trust or other
entity established primarily for the benefit of, or any other Person the
beneficial owners of which consist primarily of, any of the foregoing or any
Affiliates or Associates of any of the foregoing or any charitable trust or
foundation to which any of the foregoing transfers or may transfer securities of
the Corporation (including any beneficiary or trustee, partner, manager or
director of any of the foregoing or any other Person serving any such entity in
a similar capacity).




For purposes of this Section 15(a), the term “Smith Entities” shall mean David
B. Smith and Katherine S. Smith, members of their respective families and their
respective descendants (the “Smith Family”), heirs or legatees of any of the
Smith Family members, transferees by will, laws of descent or distribution or by
operation of law of any of the foregoing (including of any such transferees)
(including any executor or administrator of any estate of any of the foregoing),





-8-




--------------------------------------------------------------------------------

any trust established by either of David B. Smith or Katherine S. Smith, whether
pursuant to last will or otherwise, any partnership, trust or other entity
established primarily for the benefit of, or any other Person the beneficial
owners of which consist primarily of, any of the foregoing or any Affiliates or
Associates of any of the foregoing or any charitable trust or foundation to
which any of the foregoing transfers or may transfer securities of the
Corporation (including any beneficiary or trustee, partner, manager or director
of any of the foregoing or any other Person serving any such entity in a similar
capacity).




For purposes of this Section 15(a), the terms “Affiliate” and “Associate” shall
have the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.




(b)

Effects of Change in Control.  




(i)

In the event of a Change in Control, all options outstanding on the date on
which such Change in Control has occurred (the “Change in Control Date”) shall,
to the extent not then exercisable or vested, immediately become exercisable in
full.




(ii)

Notwithstanding any other provision of the Plan, the Committee may elect, in
anticipation of, or subsequent to, a Change in Control, to cancel any options
outstanding on the Change in Control Date and to make, in respect of each
canceled option, a lump sum cash payment in an amount equal to the product of
(A) the number of shares then subject to the cancelled option multiplied by (B)
the excess, if any, of (1) the greater of (x) the Change in Control Price, (y)
the highest fair market value of a share on any day in the 60-day period ending
on the Change in Control Date, and (z) the highest fair market value of a share
on any day during the period which begins on the Change in Control Date and ends
on the date of the Committee’s election, over (2) the option price of such
option.  Any election by the Committee in anticipation of a Change in Control
shall be effective only if a Change in Control occurs within 60 days of such
election.  Any payment elected by the Committee to be made pursuant to this
Section 15(b) shall be paid to the optionee not later than the 5th business day
following the effective date of the Committee’s election.  For purposes of this
Section 15(b), the “Change in Control Price” shall mean, if the Change in
Control is the result of a tender or exchange offer or a Corporate Transaction
(as defined in Section 15(a)), the highest price per share paid in such tender
or exchange offer or Corporate Transaction, and, to the extent that the
consideration paid in any such transaction consists all or in part of securities
or other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Committee.




16.

Effective Date of Plan.  The Plan has been adopted by the Board on June 27,
1985, and the Plan shall be deemed to have become effective on such date.




17.

Miscellaneous.




(a)

The transfer of an employee from the Company to a parent or subsidiary of the
Company or from a parent or subsidiary of the Company to the Company or another
parent or





-9-




--------------------------------------------------------------------------------

subsidiary of the Company shall not be a termination of employment or an
interruption of continuous employment for the purposes of the Plan.




(b)

As used in the Plan, the terms “parent” and “subsidiary” shall have the meanings
ascribed to them in Sections 421, 422A, and 425 of the Code.




(c)

For purposes of this Plan, the fair market value of a share of Stock means:




(i)

If the principal market for the Stock is a national securities exchange, “fair
market value” means the closing price of the Stock on the New York Stock
Exchange if the Stock is then listed for trading on such exchange, otherwise,
the closing price of the Stock as reported on the principal exchange on which
the Stock is then listed for trading.




(ii)

If the principal market for the Stock is an over-the-counter market, “fair
market value” means the closing price of the Stock reported in the Nasdaq
National Stock Market, or if the Stock is not then listed for trading in such
market, the closing price reported on any other bona fide over-the-counter stock
market selected in good faith by the Committee.




(iii)

If the date on which the fair market value of a share of Stock is to be
determined is not a business day, or, if there shall be no reported transactions
for such date, such determination shall be made on the next preceding business
day for which transactions were reported.

 

(d)

No option or shares of Stock issuable under the Plan shall be transferable or
assignable either by the voluntary or involuntary act of the Optionee or by
operation of law, or be liable for any debts or liabilities of the Optionee,
except as provided herein.

Section 18.  Notwithstanding any other provision of this Plan or of any option
agreement relating to any option granted hereunder, the consummation of the
transactions contemplated by that certain Agreement and Plan of Merger, dated as
of August 24, 1997, by and among Wausau Paper Mills Company, WPM Holdings, Inc.
and the Company on substantially the terms and conditions set forth therein as
of August 24, 1997 shall not be deemed to constitute a “Change in Control” or
any other transaction described in Section 11(b) of this Plan and of any
corresponding or similar provision of any such option agreement.  Without
limiting the generality of the foregoing, the consummation of such transactions
shall not result in the payment of any cash to any holder of an option granted
under this Plan.








-10-


